SUBSCRIPTION AGREEMENT

IGNIS PETROLEUM GROUP, INC.

Ignis Petroleum Group, Inc.
100 Crescent Court, 7th Floor
Dallas, Texas 75201

        The undersigned, Petrofinanz GmbH (the “Subscriber”) understands that
Ignis Petroleum Group, Inc., a Nevada Corporation (the “Company”) is offering
for sale to the undersigned 80,000 units (the “Units”) at a purchase price of
$1.25 per Unit, with each unit consisting of one share of common stock (the
“Common Stock”) and one two-year warrant to purchase one share of common stock
at an exercise price of $2.00 per share in substantially the form of Exhibit A
attached hereto (the “Warrants”). The Common Stock, the Warrants and the common
stock underlying the Warrants are also collectively referred to herein as the
“Securities.” The Subscriber agrees to purchase the Units upon the terms and
conditions set forth herein. The Subscriber acknowledges and understands that
the offering of the Units (the “Offering”) is being made without registration of
the Securities under the Securities Act of 1933, as amended (the “Act”), or any
securities “blue sky” or other similar laws of any state (“State Securities
Laws”).

1.

Subscription. Subject to the terms and conditions hereof, the Subscriber hereby
subscribes for and agrees to purchase 80,000 Units at a price of $1.25 per Unit
for an aggregate purchase price of $100,000 (the “Purchase Price”) upon
acceptance of this Subscription Agreement.


2.

Payment for the Units. The undersigned shall deliver the Purchase Price to the
Company via cash, check or wire transfer on or before November 30, 2005. Upon
receipt of the Purchase Price and acceptance of this Subscription Agreement, the
Company shall deliver a certificate and a warrant representing 80,000 Units to
the Subscriber. If this subscription is not accepted by the Company for any
reason, all documents will be returned to the Subscriber.


3.

Representations and Warranties of the Subscriber. The Subscriber hereby
represents and warrants to and covenants with the Company, as well as each
officer, director and agent of the Company as follows:


      (a)       General.

    (i)        The Subscriber has all requisite authority to enter into this
Subscription Agreement and to perform all the obligations required to be
performed by the Subscriber hereunder.


    (ii)        The Subscriber is the sole party in interest and is not
acquiring the Securities as an agent or otherwise for any other person. The
Subscriber resides at the location set forth opposite its name on the signature
page hereto and it has its principal office at such location.


    (iii)        The Subscriber recognizes that the total amount of funds
tendered to purchase the Securities is placed at the risk of the business and
may be completely lost. The purchase of the Securities of the Company as an
investment involves extreme risk.


--------------------------------------------------------------------------------


    (iv)        The Subscriber realizes that the Securities cannot readily be
sold as the Securities are restricted securities, that it may not be possible to
sell or dispose of the Securities and therefore the Securities must not be
purchased unless the Subscriber has liquid assets sufficient to assure that such
purchase will cause no undue financial difficulties and the Subscriber can
provide for current needs and personal contingencies.


    (v)        The Subscriber confirms and represents that it is able (a) to
bear the economic risk of this investment, (b) to hold the securities for an
indefinite period of time, and (c) to afford a complete loss of this investment.
The Subscriber also represents that it has (x) adequate means of providing for
its current needs and personal contingencies, and (y) has no need for liquidity
in this particular investment.


    (vi)        The Subscriber has not become aware of the offering of
Securities of the Company by any form of general solicitation or advertising,
including, but not limited to advertisements, articles, notices or other
communications published in any newspaper, magazine or other similar media or
broadcast over television or radio or any seminar or meeting where those
individuals that have attended have been invited by any such or similar means of
general solicitation or advertising.


    (vii)        Subscriber is purchasing the Securities for its own account,
for investment purposes only and not with view to any public resale or other
distribution thereof. Subscriber acknowledges that it is an Accredited Investor
as that term is defined in Rule 501(a) of Regulation D of the Act. Subscriber
and its representatives have received, or have had access to, and have had
sufficient opportunity to review, all books, records, financial information and
other information which Subscriber considers necessary or advisable to enable it
to make a decision concerning its purchase of the Securities, and that it
possesses such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of its investment hereunder.


    Additionally the Subscriber understands that any sale by the Subscriber of
any of the Securities purchased under this Agreement will, under current law,
require either: (a) the registration of the Securities under the Act and
applicable state securities acts; (b) compliance with Rule 144 of the Act; or
(c) the availability of an exemption from the registration requirements of the
Act. The Subscriber understands that the Company has not undertaken and does not
presently intend to file a Registration Statement to register the Securities
purchased hereunder. The Subscriber hereby agrees to execute, deliver, furnish
or otherwise provide to the Company an opinion of counsel reasonably acceptable
to the Company prior to any subsequent transfer of the Securities, that such
transfer will not violate the registration requirements of the federal or state
securities acts. The Subscriber further agrees to execute, deliver, furnish or
otherwise provide to the Company any documents or instruments as may be
reasonably necessary or desirable in order to evidence and record the Securities
acquired hereby.


2

--------------------------------------------------------------------------------


        To assist in implementing the above provisions, the Subscriber hereby
consents to the placement of the legend, or a substantially similar legend, set
forth below, on all certificates representing ownership of the Securities
acquired hereby until the Securities have been sold, transferred, or otherwise
disposed of, pursuant to the requirements hereof. The legend shall read
substantially as follows:


  “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, NOR
THE LAWS OF ANY OTHER JURISDICTION. THEY MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THOSE SECURITIES LAWS OR AN
OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT THE SALE OR
TRANSFER IS PURSUANT TO AN EXEMPTION TO THE REGISTRATION REQUIREMENTS OF THOSE
SECURITIES LAWS, INCLUDING COMPLIANCE WITH REGULATION S OF THE SECURITIES ACT OF
1933, AS AMENDED.”


    (viii)        Subscriber Information. Subscriber further confirms and
represents hereby that:


    a.        Subscriber understands that the Securities have not been approved
or disapproved by the United States Securities and Exchange Commission or any
foreign securities agencies and no registration statement has been filed with
any regulatory agency;


    b.        Subscriber is not an underwriter and would be acquiring the
Securities solely for investment for its own account and not with a view to, or
for, resale in connection with any distribution with in the meaning of the
federal securities act, the state securities acts or any other applicable state
securities acts;


    c.        The undersigned Subscriber is not a person in the United States of
America and at the time the buy order was originated, the Subscriber was outside
the United States of America. The undersigned Subscriber is not a citizen of the
United States (a “U.S. Person”) as that term is defined in Regulation S of the
Act, was not formed by a U. S. Person principally for the purpose of investing
in securities not registered under the Act, and is not acquiring the Securities
for the account or benefit of any U.S. Person;


    d.        The undersigned Subscriber understands the speculative nature and
risks of investments associated with the Company, and confirms that the
Securities would be suitable and consistent with its investment program and that
its financial position enable it to bear the risks of this investment;


3

--------------------------------------------------------------------------------


    e.        To the extent that any federal, and/or state securities laws shall
require, the Subscriber hereby agrees that any securities acquired pursuant to
this Agreement shall be without preference as to assets;


    f.        The certificate for the shares of Common Stock or any certificates
issued for shares of common stock underlying the Warrants will contain a legend
that transfer is prohibited except in accordance with the provisions of
Regulation S;


    g.        The Subscriber has had the opportunity to ask questions of the
Company and has received all information from the Company to the extent that the
Company possessed such information, necessary to evaluate the merits and risks
of any investment in the Company;


    h.        The Subscriber has satisfied the suitability standards and
securities laws imposed by government of its organization;


    i.        The Subscriber has adequate means of providing for its current
needs and contingencies and has no need to sell the Securities in the
foreseeable future (that is at the time of the investment, Subscriber can afford
to hold the investment for an indefinite period of time);


    j.        The Subscriber has sufficient knowledge and experience in
financial matters to evaluate the merits and risks of this investment and
further, the Subscriber is capable of reading and interpreting financial
statements. Further, Subscriber is an “accredited investor” as that term is
defined in applicable court cases and the rules, regulations and decisions of
the United States Securities and Exchange Commission.


    k.        The offer and sale of the Securities referred to herein is being
made outside the United States within the meaning of and in full compliance with
Regulation S;


    l.        The Subscriber agrees to resell the Securities only in accordance
with the provisions of Regulation S, pursuant to registration under the Act or
pursuant to an available exemption from registration.


    (b)        Information Concerning the Company.

    (i)        The Subscriber acknowledges that it has received all current
information about the Company including the Company’s Form 10-KSB for the fiscal
year ended June 30, 2005(the “Filed Documents”).


4

--------------------------------------------------------------------------------


    (ii)        The Subscriber or its representative is familiar with the
business and financial condition, properties, operations and prospects of the
Company, and, at a reasonable time prior to the execution of this Subscription
Agreement, the Subscriber and its representatives have been afforded the
opportunity to ask questions of and receive satisfactory answers from the
Company’s officers and directors, or other persons acting on the Company’s
behalf, concerning the business and financial condition, properties, operations
and prospects of the Company and concerning the terms and conditions of the
offering of the Securities and has asked such questions as it or its
representative desires to ask and all such questions have been answered to the
full satisfaction of the Subscriber.


    (iii)        The Subscriber has been furnished, has carefully read, and has
relied solely (except for information obtained pursuant to (iv) below, on the
information contained in the Filed Documents, and Subscriber has not received
any other offering literature or prospectus, and no verbal or written
representations or warranties have been made to Subscriber by the Company, or
its employees or agents, other than the representations of the Company set forth
herein and in the Filed Documents.


    (iv)        The Subscriber has had an unrestricted opportunity to: (A)
obtain additional information concerning the offering of Securities, the Company
and any other matters relating directly or indirectly to Subscriber’s purchase
of the Securities; and (B) ask questions of, and receive answers from the
Company concerning the terms and conditions of the Offering and to obtain such
additional information as may have been necessary to verify the accuracy of the
information contained in the Filed Documents.


    (v)        The Subscriber understands that, unless the Subscriber notifies
the Company in writing to the contrary, all the representations and warranties
contained in this Subscription Agreement will be deemed to have been reaffirmed
and confirmed, taking into account all information received by the Subscriber.


    (vi)        The Subscriber understands that the purchase of the Securities
involves various risks, including, but not limited to, those outlined in this
Subscription Agreement.


    (vii)        The Subscriber acknowledges that no representations or
warranties have been made to the Subscriber by the Company as to the tax
consequences of this investment, or as to profits, losses or cash flow which may
be received or sustained as a result of this investment.


    (viii)        All documents, records and books pertaining to a proposed
investment in the Securities which the Subscriber or its representative have
requested have been made available to the Subscriber.


5

--------------------------------------------------------------------------------


    (ix)        The Subscriber or its representative has been provided access to
all information requested in evaluating its purchase of the Units.


    (c)        Status of the Subscriber. The Subscriber represents that the
Subscriber is an “Accredited Investor” (check each category of “Accredited
Investor” below which is applicable to the Subscriber):

          ( ) (A) a natural person whose individual net worth, or joint net
worth with that person’s spouse, at the time of his purchase exceeds $1,000,000;


          ( ) (B) a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year.


          ( ) (C) a bank as defined in Section 3(a)(2) of the Act or a savings
and loan association or other institution as defined in Section 3(a)(5) (A) of
the Act, whether acting in its individual or fiduciary capacity; broker or
dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934,
as amended; an insurance partnership as defined in Section 2(13) of the Act; an
investment company registered under the Investment Company Act of 1940 (the
“1940 Act”) or business development company as defined in Section 2(a) (48) of
the 1940 Act; a Small Business Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Investment Act of 1958;
a plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees if such plan has total assets in excess of $5,000,000;
or an employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”), if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which fiduciary is either a
bank, savings and loan association, insurance company or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are Accredited Investors (as listed in categories (A) — (G));


          ( ) (D) a private business development company as defined in Section
202(a) (22) of the Investment Advisors Act of 1970;


          ( ) (E) an organization described in Section 501 (c)(3) of the
Internal Revenue Code, a corporation, Massachusetts or similar business trust,
or a partnership, with total assets in excess of $5,000,000, and which was not
formed for the specific purpose of acquiring the Securities;


6

--------------------------------------------------------------------------------


          ( ) (F) a trust, with total assets in excess of $5,000,000 not formed
for the specific purposes of acquiring the Securities whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of an investment
in the Securities; and


          ( ) (G) an entity in which all of the equity owners are Accredited
Investors (as listed in categories (A) — (F)) or is an Accredited Investor
defined by Regulation D.


The Subscriber agrees to furnish any additional information requested to assure
compliance with applicable Federal and State Securities Laws in connection with
the purchase and sale of the Units.

    (d)        Restrictions on Transfer or Sale of the Units.

    (i)        The Subscriber is acquiring the Units subscribed solely for the
Subscriber’s own beneficial account, for investment purposes, and not with view
to, or for resale in connection with, any distribution of the Units. The
Subscriber understands that the offer and the sale of the Units has not been
registered under the Act or any State Securities Laws by reason of specific
exemptions under the provisions thereof which depend in part upon the investment
intent of the Subscriber and of the other representations made by the Subscriber
in this Subscription Agreement. The Subscriber understands that the Company is
relying upon the representations, covenants and agreements contained in this
Subscription Agreement (and any supplemental information) for the purposes of
determining whether this transaction meets the requirements for such exemptions.


    (ii)        The Subscriber understands that the Units are “restricted
securities” under applicable federal securities laws and that the Act and the
rules of the Securities and Exchange Commission (the “Commission”) provide in
substance that the Subscriber may dispose of the Securities only pursuant to an
effective registration statement under the Act or an exemption therefrom. The
certificates evidencing the shares of Common Stock issued pursuant to the
Offering, or any shares of common stock issued pursuant to the exercise of the
Warrants offered hereby, will bear a legend which clearly sets forth this
restriction. The Subscriber understands that the Subscriber may not at any time
demand the purchase by the Company of the Subscriber’s Units.


    (iii)        The Subscriber agrees: (A) that the Subscriber will not sell,
assign, pledge, give, transfer or otherwise dispose of the Securities or any
interest therein, or make any offer or attempt to do any of the foregoing,
except pursuant to a registration of the Securities under the Act and all
applicable State Securities Laws or in a transaction which is exempt from the
registration provisions of the Act and all applicable State Securities Laws; (B)
that the Company and any transfer agent shall not be required to give effect to
any purported transfer of any of the Securities except upon compliance with the
foregoing restrictions; and (C) that a restrictive legend will be placed on the
certificate(s) representing any portion of the Securities.


    (iv)        The Subscriber has not offered or sold any portion of the
subscribed for Units and has no present intention of dividing such Units with
others or of reselling or otherwise disposing of any portion of such Units
either currently or after the passage of a fixed or determinable period of time
or upon the occurrence or nonoccurrence of any predetermined event or
circumstance.


7

--------------------------------------------------------------------------------


4.

Survival and Indemnification. All representations, warranties and covenants
contained in this Agreement and the indemnification contained in this Paragraph
4 shall survive (i) the acceptance of the Subscription Agreement by the Company
and (ii) the death or disability of the Subscriber. The Subscriber acknowledges
the meaning and legal consequences of the representations, warranties and
covenants in Paragraph 3 hereof and that the Company has relied upon such
representations, warranties and covenants in determining the Subscriber’s
qualification and suitability to purchase the Units. The Subscriber hereby
agrees to indemnify, defend and hold harmless the Company, and its officers,
directors, employees, agents and controlling persons, from and against any and
all losses, claims, damages, liabilities, expenses (including attorneys’ fees
and disbursements), judgment or amounts paid in settlement of actions arising
out of or resulting from the untruth of any representation herein or the breach
of any warranty or covenant herein. Notwithstanding the foregoing, however, no
representation, warranty, covenant or acknowledgment made herein by the
Subscriber shall in any manner be deemed to constitute a waiver of any rights
granted to it under the Securities or State Securities laws.


5.

Notices. All notices and other communications provided for herein shall be in
writing and shall be deemed to have been duly given if delivered personally or
sent by registered or certified mail, return receipt requested, postage prepaid,
or overnight air courier guaranteeing next day delivery:


    (a)        if to the Company, to it at the following address:

                              Ignis Petroleum Group, Inc.
                              100 Crescent Court, 7th Floor
                              Dallas, Texas 75201
                              Attn: President

(b)  

if to the Subscriber, at the address set forth on the last page hereof or
directly to the Subscriber at the address set forth on the signature page
hereto, or at such other address as either party shall have specified by notice
in writing to the other.


  All notice and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; two days after being deposited
in the mail, postage prepaid, if mailed; and the next day after timely delivery
to the courier, if sent by overnight air courier guaranteeing next day delivery.


  If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.


6.

Assignability. This Subscription Agreement is not assignable by the Subscriber,
and may not be modified, waived or terminated except by an instrument in writing
signed by each of the parties hereto.


8

--------------------------------------------------------------------------------


7.

Binding Effect. Except as otherwise provided herein, this Subscription Agreement
shall be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives and assigns, and
the agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by and be binding upon such heirs, executors,
administrators, successors, legal representatives and assigns. If the Subscriber
is more than one person, the obligation of the Subscriber shall be joint and
several and the agreements, representations, warranties and acknowledgments
contained herein shall be deemed to be made by and be binding upon each such
person and its heirs, executors, administrators and successors.


8.

Entire Agreement. This Subscription Agreement constitutes the entire agreement
of the Subscriber and the Company relating to the matters contained herein,
superseding all prior contracts or agreements, whether oral or written.


9.

Governing Law. This Subscription Agreement shall be governed and controlled as
to the validity, enforcement, interpretations, construction and effect and in
all other aspects by the substantive laws of the State of Nevada. In any action
between or among any of the parties, whether arising out of this Agreement or
otherwise, each of the parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in Dallas County,
Texas.


10.

Severability. If any provision of this Subscription Agreement or the application
thereof to any Subscriber or circumstance shall be held invalid or unenforceable
to any extent, the remainder of this Subscription Agreement and the application
of such provision to other subscriptions or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.


11.

Headings. The headings in this Subscription Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define, or limit the scope, extent or intent of this Subscription Agreement or
any provision hereof.


12.

Counterparts and Facsimiles. This Subscription Agreement may be executed in
multiple counterparts and in any number of counterparts, each of which shall be
deemed an original but all of which taken together shall constitute and be
deemed to be one and the same instrument and each of which shall be considered
and deemed an original for all purposes. This Agreement shall be effective with
the facsimile signature of any of the parties set forth below and the facsimile
signature shall be deemed as an original signature for all purposes and the
Agreement shall be deemed as an original for all purposes.


9

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the undersigned Subscriber has executed this
Subscription Agreement this 28th day of October, 2005.

 

PETROFINANZ GMBH

 

 

 



By:

/s/ DAVID CRAVEN

 



Name:

David Craven

 



Title:

Director

 

 

 

 



Address:  

Trust Company Complex
Ajeltake Road
Ajeltake Island
Majuro, Marshall Islands MH 96960

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ACCEPTED by the Company this the 28th day of October, 2005.

IGNIS PETROLEUM GROUP, INC.

By:/s/ MICHAEL P. PIAZZA
Name: Michael P. Piazza
Title: President, Chief Executive Officer and Treasurer

10

--------------------------------------------------------------------------------

Exhibit A

Form of Warrant









11